DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following title is suggested: 
	SEMICONDUCTOR DEVICE [[
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Isobe et al., US 2012/0267709 (listed in IDS filed on 05/28/2020).
In re Claim 1, Isobe discloses a  semiconductor device (Figs. 3 and 5) comprising: a first insulator 1I (Fig. A); a second insulator 2I and a third insulator 3I over the first insulator 1I; a fourth insulator 4I positioned between the second insulator 2I and the third insulator 3I; an oxide 144 covering the first 1I to fourth insulators 4I; a fifth insulator 146 over the oxide 144; a first 2I and the fourth insulator 4I and is in contact with the fifth insulator 146; a second conductor 2C that is positioned between the third insulator 3I and the fourth insulator 4I and is in contact with the fifth insulator 146; and a third conductor 142b overlapping with the fourth insulator 4I, wherein the oxide 144, the fifth insulator 146, and the first conductor constitute 148 a first transistor 262, wherein the oxide 144, the fifth insulator 146, and the second conductor 2C constitute a second transistor 2T, wherein the third conductor 142b is positioned between the first transistor 160 and the second transistor and is connected to one of a source and a drain of the first transistor 262 and one of a source and a drain of the second transistor 2T, wherein a channel length (as a portion of 144 between a source 142a and drain 142b) of the first transistor 262 is longer than a short side of the first conductor 148, and wherein a channel length of the second transistor 2T is longer than a short side of the second conductor 2C (Figs. 3, 4, 5, and A; [0042 -0139]).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Isobe’s Fig. 5A annotated to shoe the details cited.’

.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893